EXHIBIT 10.2

 

AMENDED AND RESTATED ISSUING AND PAYING AGENCY AGREEMENT

 

[4(2) Commercial Paper Program]

 

Dated as of May 3, 2006

 

Deutsche Bank National Trust Company

Global Transaction Banking
Trust & Securities Services

25 DeForest Ave, 2nd Floor

Mail Stop: SUM01-0105

Summit, NJ 07901

 

ATTN: Corporate Trust and Agency Services

Re:         AllianceBernstein L.P. Commercial Paper Program

 

Ladies and Gentlemen:

 

This letter (herein after referred to as the “Agreement”) sets forth the
understanding between you and AllianceBernstein L.P., formerly known as Alliance
Capital Management L.P. (the “Partnership”), whereby you have agreed to act as
depositary for the safekeeping of certain notes of the Partnership which may be
offered and sold in transactions exempt from registration under Section 4(2) of
the Securities Act of 1933, as amended, in the United States commercial paper
market (the “Commercial Paper Notes”), as issuing agent on behalf of the
Partnership in connection with the issuance of the Commercial Paper Notes and as
paying agent to undertake certain obligations to make payments in respect of the
Commercial Paper Notes, and amends and restates the Issuing and Paying Agency
Agreement, dated as of March 12, 2001, between Bankers Trust Company and the
Partnership. You have executed or will promptly hereafter execute a Letter of
Representations (the “Letter of Representations”, which term shall include the

 

--------------------------------------------------------------------------------


 

Procedures referred to therein) with the Partnership and The Depository Trust
Company (“DTC”) and a Certificate Agreement (the “Certificate Agreement”) with
DTC which establish or will establish, among other things, the procedures to be
followed by you in connection with the issuance and custody of Commercial Paper
Notes in book-entry form.

 

1.     Appointment of Agent.  The Partnership hereby appoints you and you hereby
agree to act, on the terms and conditions specified herein and in the Letter of
Representations and Certificate Agreement, as custodian and issuing and paying
agent for the Commercial Paper Notes. The Commercial Paper Notes will, in the
case of Commercial Paper Notes issued in certificated form (“Certificated
Notes”), be substantially in the form attached hereto as Exhibit A and, in the
case of Commercial Paper Notes issued in book-entry form (“Book-Entry Notes”),
be substantially in the forms attached to the Letter of Representations. The
Commercial Paper Notes will be sold through such commercial paper dealers as the
Partnership shall have notified you from time to time (collectively, the
“Dealer” or “Dealers”). The Dealers currently are Banc of America Securities LLC
and Merrill Lynch Money Markets Inc.

 

2.     Supply of Commercial Paper Notes.  The Partnership will from time to time
furnish you with an adequate supply of Commercial Paper Notes, which shall be
Book-Entry Notes and/or Certificated Notes, as the Partnership in its sole and
absolute discretion considers appropriate. Certificated Notes shall be serially
numbered and shall have been executed by manual or facsimile signature of an
Authorized Representative (as hereafter defined), with the principal amount,
payee, date of issue, maturity date, amount of interest (if an interest-bearing
Commercial Paper Note) and maturity value left blank. Book-Entry Notes shall be
represented by one or more master notes which shall be executed by manual or
facsimile signature by an Authorized Representative in accordance with the
Letter of Representations. Pending receipt of

 

2

--------------------------------------------------------------------------------


 

instructions pursuant to this Agreement, you will hold the Commercial Paper
Notes in safekeeping for the account of the Partnership or DTC, as the case may
be, in accordance with your customary practice and the requirements of the
Certificate Agreement. The Certificated Notes shall be printed on a manifold
that will produce one original and three non-negotiable copies.

 

3.     Authorized Representatives.  From time to time the Partnership will
furnish you with a certificate, substantially in the form attached hereto as
Exhibit B, certifying the incumbency and specimen signatures of officers or
agents of the Partnership authorized to execute Commercial Paper Notes on behalf
of the Partnership by manual or facsimile signature and/or to take other action
hereunder on behalf of the Partnership (each an “Authorized Representative”).
Until you receive a subsequent incumbency certificate of the Partnership, you
are entitled to rely on the last such certificate delivered to you for purposes
of determining the Authorized Representatives. You shall not have any
responsibility to the Partnership to determine by whom or by what means a
facsimile signature may have been affixed on the Commercial Paper Notes, or to
determine whether any facsimile or manual signature is genuine, if such
facsimile or manual signature resembles the specimen signature(s) filed with you
by a duly authorized officer of the Partnership. Any Commercial Paper Note
bearing the manual or facsimile signature of a person who is an Authorized
Representative on the date such signature is affixed shall be binding on the
Partnership after the authentication thereof by you notwithstanding that such
person shall have died or shall have otherwise ceased to hold his office on the
date such Commercial Paper Note is countersigned or delivered to you.

 

4.     Completion, Authentication and Delivery of Commercial Paper Notes.  (a)
Instructions for the issuance of Commercial Paper Notes will be given via a
transmission through

 

3

--------------------------------------------------------------------------------


 

an instruction and reporting communication service (“Noteline Direct”), if
available, or by telephone, confirmed in writing (which may be by facsimile)
within twenty-four hours either by an Authorized Representative, or by any
officer or employee of a Dealer who has been designated by an Authorized
Representative in writing to you as a person authorized to give such
instructions hereunder (each an “Authorized Dealer Representative”), provided
that instructions may be given in writing if the Noteline Direct system is
unavailable or is inoperative. Upon receipt of instructions as described in the
preceding sentence, you will withdraw the necessary Commercial Paper Note(s)
from safekeeping and, in accordance with such instructions, shall, (i) in the
case of Book-Entry Notes, cause the issuance of such Book-Entry Notes in the
manner set forth in, and take such other actions as are required by, the Letter
of Representations and the Certificate Agreement, or (ii) in the case of
Certificated Notes:

 

(1)  complete each Certificated Note as to principal amount (which shall not be
less than $250,000), payee, date of issue, maturity date (which shall not be
more than 270 days from the date of issue), amount of interest (if any) and
maturity value; and

 

(2)  manually countersign each Certificated Note by any one of your officers or
employees duly authorized and designated for this purpose; and

 

(3)  deliver the Certificated Note(s) to the appropriate Dealer or its agent
within the Borough of Manhattan, City and State of New York, which delivery
shall be against receipt for payment as herein provided or as otherwise provided
in such instructions. If such instructions do not provide for such receipt, such
Dealer shall nevertheless pay the purchase price for the Certificated Note in
accordance with Paragraph 5 hereof. Of the three non-negotiable copies of each
Commercial Paper Note, two shall be retained by you and one shall be sent
promptly to the Partnership.

 

4

--------------------------------------------------------------------------------


 

(b)  Instructions given via the system must be entered by 12:00 p.m. for
physical issuance and 1:00 p.m. for book-entry issuance, New York time, and
instructions delivered by telephone or in writing must be received by you by
1:00 p.m., New York time, if the Commercial Paper Note(s) are to be delivered
the same day. Telephone instructions shall be confirmed in writing the same day.

 

(c)  The Partnership understands that although you have been instructed to
deliver Commercial Paper Notes against payment, delivery of Certificated Notes
will, in accordance with the custom prevailing in the commercial paper market,
be made before receipt of payment in immediately available funds. Therefore,
once you have delivered a Certificated Note to a Dealer or its agent as provided
in Paragraph 4(a)(3) hereof, the Partnership shall bear the risk that a Dealer
or its agent fails to remit payment for the Certificated Note to you. It is
understood that each delivery of Commercial Paper Notes hereunder shall be
subject to the rules of the New York Clearing House in effect at the time of
such delivery.

 

(d)  Except as may otherwise be provided in the Letter of Representations, if at
any time the Partnership instructs you to cease issuing Certificated Notes and
to issue only Book-Entry Notes, you agree that all Commercial Paper Notes will
be issued as Book-Entry Notes and that no Certificated Notes shall be exchanged
for Book-Entry Notes unless and until you have received written instructions
from an Authorized Representative (any such instructions from an Authorized
Dealer Representative shall not be sufficient for this purpose) to the contrary.

 

(e)  Notwithstanding any contrary instructions received from the Partnership or
an Authorized Representative, you shall cease completing, authenticating,
issuing and delivering Commercial Paper Notes, if, following the issuance of any
Commercial Paper Notes, the aggregate principal amount of outstanding Commercial
Paper Notes would exceed the authorized

 

5

--------------------------------------------------------------------------------


 

amount of $800,000,000, or such other amount as may be authorized by the
Partnership from time to time and confirmed to you in writing.

 

5.     Noteline Direct

 

The Partnership acknowledges that it is granted a personal, non-transferable and
non-exclusive right to use the instruction and reporting communication service
Noteline Direct to transmit through the Noteline Direct system instructions made
pursuant to Section 4 hereof. The Partnership may, by separate agreement between
itself and one or more of its Dealers, authorize the Dealer to directly access
Noteline Direct for the purposes of transmitting instructions to you or
obtaining reports with respect to the Commercial Paper Notes.

 

The Partnership acknowledges that (a) some or all of the services utilized in
connection with Noteline Direct are furnished by Digital Transactions Inc.
(“DTI”), Dynamic Microprocessor Associates Inc. (“DMA”) and Deutsche Bank
National Trust Company, (b) Noteline Direct is provided to the Partnership “AS
IS” without warranties or representations of any kind whatsoever by DTI, DMA or
you, and (c) Noteline Direct is proprietary and confidential property disclosed
to the Partnership in confidence and only on the terms and conditions and for
purposes set forth in this Agreement.

 

By this Agreement, the Partnership acquires no title, ownership or sublicensing
rights whatsoever in Noteline Direct or in any trade secret, trademark,
copyright or patent of yours, DTI, or DMA now or to become applicable to
Noteline Direct. The Partnership may not transfer, sublicense, assign, rent,
lease, convey, modify, translate, convert to a programming language, decompile,
disassemble, recirculate, republish or redistribute Noteline Direct for any
purpose without the prior written consent of you and, where necessary, DTI and
DMA.

 

6

--------------------------------------------------------------------------------


 

In the event (a) any action is taken or threatened which may result in a
disclosure or transfer of Noteline Direct or any part thereof, other than as
authorized by this Agreement, or (b) the use of any trademark, trade name,
service mark, service name, copyright or patent of yours, DTI or DMA by the
Partnership amounts to unfair competition, or otherwise constitutes a possible
violation of any kind, then you and/or DTI and/or DMA shall have the right to
take any and all action deemed necessary to protect your rights in Noteline
Direct, and to avoid the substantial and irreparable damage which would result
from such disclosure, transfer or use, including the immediate termination of
the Partnership’s right to use Noteline Direct.

 

To permit the use of Noteline Direct to issue instructions and/or obtain reports
with respect to the Commercial Paper Notes, you will supply the Partnership with
an identification number and initial passwords. From time to time thereafter,
the Partnership may change its passwords directly through Noteline Direct. The
Partnership will keep all information relating to its identification number and
passwords strictly confidential and will be responsible for the maintenance of
adequate security over its customer identification number and passwords. For
security purposes, the Partnership should change its passwords frequently (at
least once a year).

 

Instructions transmitted over Noteline Direct and received by you pursuant to
Section 4 hereof accompanied by the Partnership’s identification number and the
passwords, shall be deemed conclusive evidence that such instructions are
correct and complete and that the issuance or redemption of the Commercial Paper
Note(s) directed thereby has been duly authorized by the Partnership.

 

6.     Proceeds of Sale of the Commercial Paper Notes.  Prior to the execution
and delivery of this Agreement, you have established an account designated in
the Partnership’s name (the “Note Account”). On each day on which a Dealer or
its agent receives Commercial Paper Notes

 

7

--------------------------------------------------------------------------------


 

(whether through the facilities of DTC in the manner set forth in the Letter of
Representations or by delivery in accordance with Paragraph 4(a)(3) hereof), it
shall pay the purchase price for such Commercial Paper Notes in immediately
available funds for credit to the Note Account. From time to time upon
telephonic or written instructions received by you from an Authorized
Representative, you agree to transfer immediately available funds from the Note
Account to any bank or trust company for the Partnership’s account.

 

7.     Payment of Matured Commercial Paper Notes.  By 1:00 p.m., New York time,
on the date that any Commercial Paper Notes are scheduled to mature, there shall
have been transferred to you for deposit in the Note Account immediately
available funds at least equal to the amount of Commercial Paper Notes maturing
on such date. When any matured Commercial Paper Note is presented to you for
payment by the holder thereof (which may, in the case of Book-Entry Notes held
by you in custody pursuant to the Certificate Agreement, be DTC or a nominee of
DTC), payment shall be made from and charged to the Note Account to the extent
funds sufficient to effect such payment are available in said account.

 

8.     Reliance on Instructions.  Except as otherwise set forth herein, you
shall incur no liability to the Partnership in acting hereunder upon telephonic
or other instructions contemplated hereby which the recipient thereof reasonably
believed in good faith to have been given by an Authorized Representative or an
Authorized Dealer Representative, as the case may be. In the event a discrepancy
exists with respect to such instructions, the telephonic instructions as
recorded by you will be deemed the controlling and proper instructions, unless
such instructions are required by this Agreement to be in writing or have not
been recorded by you as contemplated by the next sentence. It is understood that
all telephonic instructions will be recorded by you and the Partnership hereby
consents to such recording.

 

8

--------------------------------------------------------------------------------


 

9.     Cancellation of Commercial Paper Notes.  You will in due course cancel
Certificated Note(s) presented for payment and return them to the Partnership.
After payment of any matured Book-Entry Note, you shall annotate your records to
reflect the face amount of Book-Entry Notes outstanding in accordance with the
Letter of Representations. Promptly upon the written request of the Partnership,
you agree to cancel and return to the Partnership all unissued Commercial Paper
Notes in your possession at the time of such request.

 

10.   Notices; Addresses.  (a) All communications by or on behalf of the
Partnership or a Dealer, by telephone, Noteline Direct or otherwise, relating to
the completion, delivery or payment of the Commercial Paper Note(s) are to be
directed to your Commercial Paper Issuance Unit of the Corporate Trust and
Agency Services (or such other department or division which you shall specify in
writing to the Partnership and the Dealers). The Partnership will send all
Commercial Paper Notes to be completed and delivered by you to your Commercial
Paper Issuance Unit of the Corporate Trust and Agency Services (or such other
department or division as you shall specify in writing to the Partnership). You
will advise the Partnership and the Dealers from time to time in writing of the
individuals generally responsible for the administration of this Agreement and
will from time to time certify incumbency and specimen signatures of officers or
employees authorized to countersign Commercial Paper Notes.

 

(b)  Notices and other communications hereunder shall (except to the extent
otherwise expressly provided) be in writing (which may be by facsimile) and
shall be addressed as follows, or to such other address as the party receiving
such notice shall have previously specified to the party sending such notice: if
to the Partnership, at:

 

9

--------------------------------------------------------------------------------


 

(a)           concerning daily issuance of
Commercial Paper Notes:

 

AllianceBernstein L.P.

1345 Avenue of the Americas

New York, New York 10105

 

Attention: Paul Anzalone, Corporate Finance/Treasury

Telecopy No.: (212) 823-3250

 

Attention: Lillian Mondo, Corporate Finance/Treasury

Telecopy No.: (212) 823-3250

 

(b)           concerning all other matters:

 

AllianceBernstein L.P.

1345 Avenue of the Americas

New York, New York 10105

 

Attention: Robert H. Joseph, Jr.

Telecopy No.: (212) 969-2386

 

Attention: John J. Onofrio, Jr.

Telecopy No.: (212) 823-3250

 

Attention: Laurence E. Cranch, Esq.

Telecopy No.: (212) 969-1334

 

if to you, at:

 

Deutsche Bank National Trust Company
Global Transaction Banking
Trust & Securities Services
25 DeForest Avenue
Mail Stop: SUM01-0105
Summit, New Jersey 07901
Attention: David Contino, Assistant Vice President
Telecopy No.: (732) 578-4635

 

Notices shall be deemed delivered when received at the address specified above.
For purposes of this paragraph, “when received” shall mean actual receipt (i) of
an electronic communication by a telex machine, telecopier or Noteline Direct
specified in or pursuant to this Agreement; (ii) or

 

10

--------------------------------------------------------------------------------


 

an oral communication by any person answering the telephone at your office
specified in subparagraph 10(a) hereof and otherwise at the office of the
individual or department specified in or pursuant to this Agreement; or (iii) of
a written communication hand-delivered at the office specified in or pursuant to
this Agreement.

 

11.   Additional Information.  Upon the request of the Partnership given at any
time and from time to time, you shall promptly provide the Partnership with
information with respect to the Commercial Paper Note(s) issued and paid
hereunder. Such request shall be in written form and, to the extent known by the
Partnership, shall include the serial number, principal amount, date of issue,
maturity date and amount of interest, if any, of each Commercial Paper Note
which has been issued or paid by you and for which the request is being made.

 

12.   Representations.

 

(a)  This Agreement and the Commercial Paper Notes have been duly authorized and
this Agreement when executed and the Commercial Paper Notes when issued in
accordance with instructions, will be valid and binding obligations of the
Partnership, enforceable in accordance with their terms, subject to any
applicable law relating to or affecting indemnification for liability under the
securities laws and except to the extent such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting creditors rights
generally and the applicability of equitable principles thereto whether in a
proceeding of law or in equity.

 

(b)  The offer and sale of each Commercial Paper Note issued under this
Agreement will be exempt from registration under Section 4(2) of the Securities
Act of 1933, as amended.

 

13.   Liability.  Neither you nor your officers, employees or agents shall be
liable for any act or omission hereunder, except in the case of negligence or
willful misconduct. Your duties and obligations and those of your officers and
employees shall be determined by the express

 

11

--------------------------------------------------------------------------------


 

provisions of this Agreement, the Letter of Representations and the Certificate
Agreement (including the documents referred to therein), and they shall not be
liable except for the performance of such duties and obligations as are
specifically set forth herein and therein, and no implied covenants shall be
read into any such document against them. Neither you nor your officers or
employees shall be required to ascertain whether any issuance or sale of
Commercial Paper Note(s) (or any amendment or termination of this Agreement) has
been duly authorized or is in compliance with any other agreement to which the
Partnership is a party (whether or not you are a party to such other agreement).

 

14.   Indemnification.  The Partnership agrees to indemnify and hold you and
your officers, employees and agents harmless from and against all liabilities,
claims, damages, costs and expenses (including reasonable legal fees and
expenses) relating to or arising out of their actions or inactions in connection
with this Agreement, except to the extent they are caused by your or their
negligence or willful misconduct. This indemnity shall survive termination of
this Agreement.

 

15.   Benefit of Agreement.  This Agreement is solely for the benefit of the
parties hereto, and no other person shall acquire or have any right under or by
virtue hereof.

 

16.   Termination.  (a) This Agreement may be terminated at any time by either
you or the Partnership by 15 days prior written notice to the other, provided
that you agree to continue acting as Issuing and Paying Agent hereunder until
such time as your successor has been selected and has entered into an agreement
with the Partnership to that effect. Such termination shall not affect the
respective liabilities of the parties hereunder arising prior to such
termination.

 

12

--------------------------------------------------------------------------------


 

(b)  If no successor has been appointed within 15 days, then you have the right
to petition a court of competent jurisdiction for the appointment of a successor
Issuing and Paying Agent. You shall incur no expense or liability in connection
with any such appointment.

 

17.   Governing Law.  (a) This Agreement is to be delivered and performed in,
and shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of New York.

 

(b)  Each party irrevocably and unconditionally submits to the exclusive
jurisdiction of the United States Federal courts located in the Borough of
Manhattan and the courts of the State of New York located in the Borough of
Manhattan.

 

18.   Fees.  You shall receive fees from the Partnership for acting as Issuing
and Paying Agent hereunder in such amounts as you and the Partnership shall
agree from time to time in writing.

 

13

--------------------------------------------------------------------------------


 

Please indicate your agreement with and acceptance of the foregoing terms and
provisions by signing the counterpart of this letter enclosed herewith and
returning it to the Partnership.

 

 

ALLIANCEBERNSTEIN L.P.

 

 

 

 

 

 

 

By:

/s/ John J. Onofrio, Jr.

 

 

 

Name:

John J. Onofrio, Jr.

 

 

Title:

Vice President and

 

 

 

Treasurer

 

 

Agreed to and accepted

this 3rd day of May, 2006

 

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Issuing and Paying Agent

 

 

By:

/s/ David Contino

 

 

Name:

David Contino

 

Title:

Assistant Vice President

 

 

By:

/s/ Rodney Gaughan

 

 

Name:

Rodney Gaughan

 

Title:

Assistant Vice President

 

14

--------------------------------------------------------------------------------